Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,452,892. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.

With respect to claim 1, 14 and 15, refer to claim 1 of U.S. Patent No. 10,452,892.
With respect to claim 2, refer to claim 1 of U.S. Patent No. 10,452,892.
With respect to claim 3, refer to claim 2 of U.S. Patent No. 10,452,892.
With respect to claim 4, refer to claim 11 of U.S. Patent No. 10,452,892.
With respect to claim 5, refer to claim 4 of U.S. Patent No. 10,452,892.
With respect to claim 6, refer to claim 5 of U.S. Patent No. 10,452,892.
With respect to claim 7, refer to claim 6 of U.S. Patent No. 10,452,892.
With respect to claim 8, refer to claim 7 of U.S. Patent No. 10,452,892.
With respect to claim 9, refer to claim 8 of U.S. Patent No. 10,452,892.
With respect to claim 10, refer to claim 9 of U.S. Patent No. 10,452,892.
With respect to claim 11, refer to claim 10 of U.S. Patent No. 10,452,892.
With respect to claim 12, refer to claim 11 of U.S. Patent No. 10,452,892.
With respect to claim 13, refer to claim 15 of U.S. Patent No. 10,452,892.

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.
 
 
Claims 1, 4, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friesen (US 2018/0286131).

With respect to claim 1, Friesen teaches generate a virtual change object based on a change (virtual design element) in a state of an object recognized in a real space (combination of real-world view or real world image that are merged with computer generated image (virtual graphic)); 
generate an object image of the object (real world image); and
control display of the object image on the virtual change object.  (Para [0048]; Fig. 5-19).

With respect to claim 4, Friesen teaches obtain a through image by capture of an image of the real space in real time; and control the display of the object image obtained by attachment of an image of a target object exposed in the through image to a corresponding region of the virtual change object (Para [0048] and [0107]; Fig. 5-19).

With respect to claim 12, Friesen teaches an image pickup unit configured to capture a captured image that the circuitry uses to generate an image, wherein the circuitry is further configured to: combine the captured image captured in real time by the image pickup unit and the image generated by the circuitry to generate a combined image; and display the combined image .  (Para [0048] and [0107]; Fig. 5-19).

With respect to claim 13, Friesen teaches that the change in the state includes breakage (virtual line) of the object (para [0086] and [0093]; Fig. 13 and 17).  


            Claim 14 is rejected as same reason as claim 1 above.
            Claim 15 is rejected as same reason as claim 1 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2). 
 
Claim 2 is rejected under 35 USC 103 as being unpatentable over Friesen (US 2018/0286131)  in view of over Csongei et al. (ClonAR: Rapid Redesign of Real-World Object and https://www.youtube.com/watch?v=Jb2LPB_IPOs).
Friesen teaches all the limitations of claim 1 as applied above from which claim 2 respectively depend.
      	Friesen does not teach expressly that recognize the object included in the real space to distinguish the object from a background based on three-dimensional data of the real space; and generate the object image based on the recognized object.  
      	Csongei et al. teach recognize the object included in the real space to distinguish the object from a background based on three-dimensional data of the real space; and generate the object image based on the recognized object.   (0:05-0:14; separating foreground from background); 
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to separate foreground from background image in 3D in the method of Friesen.
      	The suggestion/motivation for doing so would have been that to track the motion and locations of an object.
Therefore, it would have been obvious to combine Csongei et al. with Friesen to obtain the invention as specified in claim 2.

Claim 5 is rejected under 35 USC 103 as being unpatentable over Friesen (US 2018/0286131) in view of over of Swindell et al. (US 2014/0002457).
Friesen teaches all the limitations of claim 1 as applied above from which claim 5 respectively depend.
      	Friesen does not teach expressly that to control the display of the object image by estimation of a position of a light source in the real space and correction of brightness of the object image in accordance with the estimated position of the light source.  
      	Swindell et al. teach to control the display of the object image by estimation of a position of a light source in the real space and correction of brightness of the object image in accordance with the estimated position of the light source.  (para [0023]).Page 7 of 19      Application No. 15/102,299Reply to Office Action of August 17, 2017
At the time of the filing it would have been obvious to a person of ordinary skill in the art to control brightness of the virtual object image based on the position of the light source in the device of Friesen.
	The suggestion/motivation for doing so would have been that to have better image quality.
	Therefore, it would have been obvious to combine Swindell et al. with Friesen to obtain the invention as specified in claim 5.

Claim 6, 7, 8 and 10 are rejected under 35 USC 103 as being unpatentable over Friesen (US 2018/0286131) in view of over of Cosco (Visuo-Haptic Mixed Reality with Unobstructed Tool-Hand Integration, https://www.youtube.com/watch?v=4l4gAW2LaiY, May 2012).
Friesen teaches all the limitations of claim 1 as applied above from which claim 5 respectively depend.
      	Friesen does not teach expressly that display the object image obtained by attachment of a first surface image to a portion that is in a background hidden by the object and is newly exposed due to the change in the state of the object.        	
Cosco teaches display the object image obtained by attachment of a first surface image to a portion that is in a background hidden by the object and is newly exposed due to the change in the state of the object.  (0:04-0:39) Application No. 15/102,299Reply to Office Action of August 17, 2017
At the time of the filing it would have been obvious to a person of ordinary skill in the art to hide and expose the background due to the change in the state of the first object in the device of Friesen	
The suggestion/motivation for doing so would have been that to have variety of image views.
	Therefore, it would have been obvious to combine Cosco with Friesen to obtain the invention as specified in claim 6.

With respect to claim 7, Cosco teaches generating the first surface image by combination of backgrounds exposed in a plurality of captured images of the real space.  (0:04-0:39).

With respect to claim 8, Cosco teaches preferentially buffer a captured image among the plurality of captured images that has a small overlapped portion in which the background is hidden by the object and has been captured recently; and generate the first surface image based on the buffered captured image (0:04-0:39).

With respect to claim 10, Cosco teaches control display for leading an image pickup posture of an image pickup unit configured to capture the captured image (0:04-0:39).

Allowable Subject Matter
 
1.    Claims 3, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on 571-272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663